


    
RPX Corporation
Compensation Program for Non-Employee Directors
(as amended May 19, 2014)
A.
Cash Compensation

1.
Directors will not receive any cash compensation for their service on the Board
of Directors (the “Board”) or Board committees.

2.
The reasonable expenses incurred by directors in connection with attendance at
Board and Board committee meetings will be reimbursed upon submission of
appropriate documentation.



B.
Equity Compensation

1.
Initial award of restricted stock units (“RSUs”) with a target value of
$175,000. The RSUs will vest in equal annual installments over 3 years of
continuous service, with immediate full vesting in the event of a change in
control of the Company. The Board or Compensation Committee will grant the RSUs
under the Company’s 2011 Equity Incentive Plan (the “EIP”) to newly elected
directors in conjunction with the non-employee director’s initial appointment or
election to the Board. A non-employee director who previously was an employee of
the Company will not receive an initial award.

2.
Annual award of RSUs with a target value determined based on Board and committee
service as set forth in the table below. The RSUs will vest in full on the
earlier of the one-year anniversary of the date of grant or on the date of the
following year’s Annual Meeting of Stockholders, provided the director remains
in continuous service through the applicable vesting date, with immediate full
vesting in the event of a change in control of the Company. The Board or
Compensation Committee will grant the RSUs under the EIP in conjunction with the
Company’s Annual Meeting of stockholders. A non-employee director who previously
was an employee is eligible for annual awards. A non-employee director who
joined the Board within 12 months prior to an Annual Meeting will receive a
pro-rated annual award, with the target value determined based on the number of
days of Board service provided during the prior 12-month period.



Board service
$
150,000


       plus (as applicable):
 
Audit Committee chair
$
22,500


Other Audit Committee members
$
10,000


Compensation Committee chair
$
12,500


Other Compensation Committee members
$
6,000


Nominating & Corporate Governance chair
$
9,000


Other Nominating & Corporate Governance members
$
5,000


Lead Independent Director
$
20,000





C.
General



1.
The number of RSUs subject to each initial and annual grant will be determined
by dividing the target value of a director’s grant by the then current
denominator for RSUs as established from time to time by the Compensation
Committee. The Compensation Committee will determine the value of the
denominator at least quarterly based on the average value of the Company’s
common stock for the previous quarter.

2.
All RSUs will be settled by issuing shares upon vesting, unless a deferral
program is adopted.





